 



Exhibit 10.5
Z-AXIS CORPORATION
EMPLOYEE STOCK OPTION PLAN
     1. Purpose. This 1996 Stock Option Plan (the “Plan”) is intended to
encourage stock ownership by employees and directors of Z-AXIS CORPORATION, a
Colorado corporation (the “Corporation”), so that they may acquire or increase
their interest in the Corporation, and to encourage such employees and directors
to remain in the employ of the Corporation and to put forth maximum efforts for
the success of the business. It is further intended that options granted by the
Committee (as defined in Section 2 below) pursuant to Section 5 hereof shall
constitute “incentive stock options” (“Incentive Stock Options”) within the
meaning of IRC section 422, as thereafter amended, and the Regulations issued
thereunder (the “Code”), and options granted by the Committee pursuant to
Section 6 hereof shall constitute “nonqualified stock options” (“Nonqualified
Stock Options”). Incentive Options and Non-qualified Stock Options are
collectively referred to as “Options”.
     2. Administration. The Plan shall be administered by the Compensation
Committee (the “Committee”), consisting of not less than two members of the
Board of Directors of the Corporation (the “Board”), any of whom are shall be
eligible to participate in the Plan or any other plan of the Corporation
entitling the participants therein to acquire stock or stock options of the
Corporation. Initially, the Committee shall consist of Steve Cohen, Phil Hogue,
and Paul Bortz.
     2.1 Authority. The Committee shall have the authority in its discretion,
subject to and not inconsistent with the express provisions of the Plan, to
administer the Plan and to exercise all the powers and authorities either
specifically granted to it under the Plan or necessary or advisable in the
administration of die Plan, including, without limitation, the authority to
grant Options; to determine which Options shall constitute Incentive Stock
Options and which Options shall constitute Nonqualified Stock Options; to
determine the purchase price of the shares of Common Stock covered by each
Option (the “Option Price”); to determine the persons to whom, and the time or
times at which. Options shall be granted; to determine the number of shares of
Common Stock to be covered by each Option; to interpret the Plan; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of the Option Agreements (which need not be identical)
evidencing Options granted under the Plan; and to make all other determinations
deemed necessary or advisable for the administration of the Plan. The Committee
may delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any
delegate may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan.
     2.2 Rules. The Board of Directors of the Corporation shall fill all
vacancies, however caused, in the Committee. The Board may from time to time
appoint additional members to the Committee, and may at any time remove one or
more Committee members and substitute others. One member of the Committee shall
be selected by the Board as chairman. The Committee shall hold its meeting at
such times and places as it shall deem advisable. All determinations of the
Committee shall be made by a majority of its members either present in person or
participating by conference telephone at a meeting or by written consent. The
Committee may appoint a

 



--------------------------------------------------------------------------------



 



secretary and make such rules and regulations for the conduct of its business as
it shall deem advisable, and shall keep minutes of its meetings.
     2.3 Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Option.
     3. Eligibility. Except as provided below, Options may be granted to
employees (including, without limitation, officers and directors who are
employees), to directors who are not employees, and to such other persons as the
Committee deems appropriate, subject to its sole discretion and applicable laws.
In determining the persons to whom Options shall be granted and the number of
shares to be covered by each Option, the Committee shall take into account the
duties of the respective persons, their present and potential contributions to
the success of the Corporation and such other factors as the Committee shall
deem relevant in connection with accomplishing the purpose of the Plan. A person
to whom an Option has been granted is sometimes referred to herein as an
“Optionee.” An Optionee shall be eligible to receive more than one Option during
the term of the Plan, but only on the terms and subject to the restrictions
hereinafter set forth.
     4. Shares. The shares subject to Options hereunder shall be shares of the
Corporation’s Common Stock (the “Common Stock”). Such shares may, in whole or in
part, be authorized but unissued shares or shares that shall have been or that
may be reacquired by the Corporation. The aggregate number of shares of Common
Stock as to which Options may be granted from time to time under the Plan shall
not exceed 375,000 options. The limitation established by the preceding sentence
shall be subject to adjustment as provided in Section 7.9 hereof. If any
outstanding Option expires or is terminated without having been exercised in
full, the shares of Common Stock allocable to the unexercised portion of such
Option shall (unless the Plan shall have been terminated) become available for
subsequent grants of Options.
     5. Incentive Stock Options. Options granted pursuant to this Section 5 are
intended to constitute Incentive Stock Options and shall be subject to the
following special terms and Conditions, in addition to the general terms and
conditions specified in Section 7 hereof.
     5.1 Value of Shares. The aggregate Fair Market Value (determined as of the
date the Incentive Stock Option is granted) of the shares of Common Stock with
respect to which Options granted under this Plan and all other option plans of
the Corporation and any Subsidiary Corporation become exercisable for the first
time by an Optionee during any calendar year shall not exceed $100,000.
     5.2 Ten Percent Stockholder. In the case of an Incentive Stock Option
granted to a person who owns more than ten percent of the outstanding stock of
the Corporation: (a) the Option Price shall not be less than 110% of the Fair
Market Value of the shares of Common Stock of the Corporation on the date of
grant of such Incentive Stock Option, and (b) the exercise period shall not
exceed 5 years from the date of grant of such Incentive Stock Option.

2



--------------------------------------------------------------------------------



 



     6. Nonqualified Stock Options. Options granted pursuant to this Section 6
are intended to constitute Nonqualified Stock Options and shall be subject only
to the general terms and conditions specified in Section 7 hereof.
     7. Terms and Conditions of Options. Each Option shall be evidenced by a
written Option Agreement between the Corporation and the Optionee, which
agreement shall comply with and be subject to the following terms and
conditions:
     7.1 Number of Shares. Each Option Agreement shall state the number of
shares of Common Stock to which the Option relates.
     7.2 Type of Option. Each Option Agreement shall specifically identify the
portion, if any, of the Option which constitutes an Incentive Stock Option and
the portion, if any, which constitutes a Nonqualified Stock Option.
     7.3 Option Price. Each Option Agreement shall state the Option Price which,
in the case of Incentive Stock Options, shall be not less than 100% of the Fair
Market Value of the shares of Common Stock of the Corporation on the date of
grant of the Option. The Option Price shall be subject to adjustment as provided
in Section 7.9 hereof. The date on which the Committee adopts a resolution
expressly granting an Option shall be considered the day on which such Option is
granted.
     7.4 Medium and Time of Payment. The Option Price shall be paid in full, at
the time of exercise, in cash or in shares of Common Stock having a Fair Market
Value equal to such Option Price or in a combination of cash and such shares.
     7.5 Term and Exercise of Options. Options shall be exercisable over the
exercise period as and at the times and upon the conditions that the Committee
may determine, as reflected in the Option Agreement; provided, however, that the
Committee shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. The exercise period shall be determined by the
Committee for all Options; provided, however that such exercise period shall not
exceed 10 years from the date of grant of such Option. The exercise period shall
be subject to earlier termination as provided in Sections 7.6 and 7.7 hereof. An
Option may be exercised, as to any or all full shares of Common Stock as to
which the Option has become exercisable, by giving written notice of such
exercise to the Committee.
     7.6 Termination. Except as provided in Section 7.5 and in this Section 7.6
hereof, an Option may not be exercised unless the Optionee is then in the employ
of the Corporation or a division or Subsidiary Corporation and unless the
Optionee has remained continuously so employed since the date of grant of the
Option. If the employment of an Optionee shall terminate (other than by reason
of death, disability or retirement), all Options of such Optionee that are
exercisable at the time of such termination may, unless earlier terminated in
accordance with their terms, be exercised within three months after such
termination; provided, however, that

3



--------------------------------------------------------------------------------



 



if the employment of an Optionee shall terminate for cause, all Options
theretofore granted to such Optionee shall, to the extent not theretofore
exercised, terminate forthwith. Nothing in the Plan or in any Option shall
confer upon an individual any right to continue in the employ of the Corporation
or interfere in any way with the right of the Corporation to terminate such
employment.
     7.7 Death, Disability or Retirement. If an Optionee shall die while
employed by the Corporation, or within three months after the termination of
such Optionee’s employment, other than for cause, or if the Optionee’s
employment shall terminate by reason of disability or retirement, all Options
theretofore granted to such Optionee (to the extent otherwise cxcrcisable) may,
unless earlier terminated in accordance with their terms, be exercised by the
Optionee or by the Optionee’s estate or by a person who acquired the right to
exercise such Option by bequest or inheritance or otherwise by reason of the
death or disability of the Optionee, at any time within one year after the date
of death, disability or retirement of the Optionee.
     7.8 Nontransferability of Options. Options granted under the Plan shall not
be transferable otherwise than (a) by will; (b) by the laws of descent and
distribution; or (c) to a revocable inter vivos trust for the primary benefit of
the Optionee and his or her spouse. Options may be exercised, during the
lifetime of the Optionee, only by the Optionee, his or her guardian, legal
representative or the Trustee of an above described trust.
     7.9 Effect of Certain Changes.
     (1) If there is any change in the number of shares of Common Stock through
the declaration of stock dividends, or through recapitalization resulting from
stock splits, reverse stock splits, combinations or exchanges of such shares, or
other similar transactions, the number of shares of Common Stock available for
Options, the number of such shares covered by outstanding Options and the price
per share of such Options shall be proportionately adjusted by the Committee to
reflect any increase or decrease in the number of issued shares of Common Stock;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated.
     (2) In the event of the proposed dissolution or liquidation of the
Corporation, in the event of any corporate separation or division, including,
but not limited to, split-up, split-off or spin-off, or in the event of a merger
or consolidation of the Corporation with another corporation, the Committee may
provide that the holder of each Option then exercisable shall have the right to
exercise such Option (at its then Option Price) solely, for the kind and amount
of shares of stock and other securities, property, cash or any combination
thereof receivable upon such dissolution, liquidation, or corporate separation
or division, or merger or consolidation by a holder of the number of shares of
Common Stock for which such Option might have been exercised immediately prior
to such dissolution, liquidation, or corporate separation or division, or merger
or consolidation; or the Committee may provide, in the alternative, that each
Option granted under the Plan shall terminate as of a date to be fixed by the
Committee; provided, however, that

4



--------------------------------------------------------------------------------



 



not less than 30-days’ written notice of the date so fixed shall be given to
each Optionee, who shall have the right, during the period of 30 days preceding
such termination, to exercise the Options as to all or any part of the shares of
Common Stock covered thereby, including shares as to which such Options would
not otherwise be exercisable; provided, further, that failure to provide such
notice shall not invalidate or affect the action with respect to which such
notice was required.
(3) If while unexercised Options remain outstanding under the Plan, the
stockholders of the Corporation approve a definitive agreement to merge or
consolidate the Corporation with or into another corporation or to sell or
otherwise dispose of all or substantially all of its assets, or adopt a plan of
liquidation (each, a “Disposition Transaction”), then the Committee may (a) make
an appropriate adjustment to the number and class of shares available for
options, and to the amount and kind of shares or other securities or property
(including cash) receivable upon exercise of any outstanding options after the
effective date of such transaction, and the price thereof, or, in lieu of such
adjustment, provide for the cancellation of all options outstanding at or prior
to the effective date of such transaction; (b) provide that exercisability of
all Options shall be accelerated, whether or not otherwise exercisable; or
(c) in its discretion, permit Optionees to surrender outstanding options for
cancellation.
     (4) Paragraphs (2) and (3) of this Section 7.9 shall not apply to a merger
or consolidation in which the Corporation is the surviving corporation and
shares of Common Stock are not converted into or exchanged for stock, securities
of any other corporation, cash or any other thing of value. Notwithstanding the
preceding sentence, in case of any consolidation or merger of another
corporation into the Corporation in which the Corporation is the surviving
corporation and in which there is a reclassification or change (including a
change to the right to receive cash or other property) of the shares of Common
Stock (other than a change in par value, or from par value to no par value, or
as a result of a subdivision or combination, but including any change in such
shares into two or more classes or series of shares), the Committee may provide
that the holder of each Option then exercisable shall have the right to exercise
such Option solely for the kind and amount of shares of stock and other
securities (including those of any new direct or indirect parent of the
Corporation), property, cash or any combination thereof receivable upon such
reclassification, change, consolidation or merger by the holder of the number of
shares of Common Stock for which such Option might have been exercised.
     (5) In the event of a change in the Common Stock of the Corporation as
presently constituted which is limited to a change of all of its authorized
shares with par value into the same number of shares with a different par value
or without par value, the shares resulting from any such change shall be deemed
to be the Common Stock within the meaning of the Plan.

5



--------------------------------------------------------------------------------



 



     (6) To the extent that the foregoing adjustments relate to stock or
securities of the Corporation, such adjustments shall be made by the Committee,
whose determination in that respect shall be final, binding and conclusive,
provided that each Incentive Stock Option granted pursuant to this Plan shall
not be adjusted in a manner that causes such option to fail to continue to
qualify as an Incentive Stock Option within the meaning of Internal Revenue Code
section 422.
     (7) Except as hereinbefore expressly provided in this Section 7.9, the
Optionee shall have no rights by reason of any subdivision or consolidation of
shares of stock or any class or the payment of any stock dividend or any other
increase or decrease in the number of shares of stock of any class or by reason
of any dissolution, liquidation, merger, or consolidation or spin-off of assets
or stock of another corporation; and any issue by the Corporation of shares of
stock of any class shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to the Option. The grant of an Option pursuant to the Plan shall not affect in
any way the right or power of the Corporation to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structures or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or part of its business or assets.
     7.10 Rights as a Shareholder. An Optionee or a transferee of an Option
shall have no rights as a shareholder with respect to any shares covered by the
Option until the date of the issuance of a certificate evidencing such shares.
No adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distribution of other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 7.9 hereof.
     7.11 Other Provisions. The Option Agreements authorized under the Plan
shall contain such other provisions, including, without limitation, (a) the
imposition of restrictions upon the exercise of an Option; (b) in the case of an
Incentive Stock Option, the inclusion of any condition not inconsistent with
such Option qualifying as an Incentive Stock Option; and (c) conditions relating
to compliance with applicable federal and state securities laws, as the
Committee shall deem advisable.
     8. Agreement By Optionee Regarding Withholding Taxes. If the Committee
shall so require, as a condition of the exercise, each Optionee shall agree that
(a) no later than the date of exercise of any Option, the Optionee will pay to
the Corporation or make arrangements satisfactory to the Committee regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld upon the exercise of such Options, and (b) the Corporation shall, to
the extent permitted or required by law, have the right to deduct federal, state
and local taxes of any kind required by law to be withheld upon the exercise of
such Option from any payment of any kind otherwise due to the Optionee.

6



--------------------------------------------------------------------------------



 



     9. Term of Plan. Options may be granted pursuant to the Plan from time to
time within a period of 10 years from the date the Plan is adopted by the Board,
or the date the Plan is approved by the stockholders of the Corporation,
whichever is earlier.
     10. Definitions. As used in this Plan, the following words and phrases
shall have the meanings indicated:
     (a) “DISABILITY” shall mean an Optionee’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than one year.
     (b) “FAIR MARKET VALUE” per share as of a particular date shall mean (i) if
the shares of Common Stock are then traded on an over-the-counter market, the
average of the closing bid and asked prices for the shares of Common Stock in
such over-the-counter market for the last preceding date on which there was a
sale of such Common Stock in such market; or (ii) in case no reported sale takes
place, the average of the closing bid and asked prices on the National
Association of Securities Dealers’ Automated Quotations System (“NASDAQ”) or any
comparable system, or if the shares of Common Stock are not listed on NASDAQ or
comparable system, the closing sale price or, in case no reported sale takes
place, the average of the closing bid and asked prices, as furnished by any
member of the National Association of Securities Dealers, Inc. selected from
time to time by the Corporation for that purpose; or (iii) if the shares of
Common Stock are not then traded in an over-the-counter market, such value as
the Committee in its discretion may determine.
     11. Amendment and Termination of the Plan. The Board at any time and from
time to time may suspend, terminate, modify or amend the Plan; provided,
however, that any amendment that would materially increase the aggregate number
of shares of Common Stock as to which Options may be granted under the Plan or
materially increase the benefits accruing to participants under the Plan or
materially modify the requirements as to eligibility for participation in the
Plan shall be subject to the approval of the holders of a majority of the Common
Stock issued and outstanding, except that any such increase or modification that
may result from adjustments authorized by Section 7.9 hereof shall not require
such approval. Except as provided in Section 7 hereof, no suspension,
termination, modification or amendment of the Plan may adversely affect any
Option previously granted, unless the written consent of the Optionee is
obtained.
     12. Approval of Stockholders. The Plan shall take effect upon its adoption
by the Board of Directors but shall be subject to the approval of the holders of
a majority of the issued and outstanding shares of Common Stock of the
Corporation, which approval must occur within 12 months after the date the Plan
is adopted by the Board. Furthermore, the Plan shall not be valid unless a
majority of the shares cast by persons other than Steven H. Cohen, Alan Treibitz
and Marilyn T. Heller are cast in favor of the Plan.

7



--------------------------------------------------------------------------------



 



     13. Effect of Headings. The section and subsection headings contained
herein are for convenience only and shall not affect the construction hereof.
     14. Governing Law. This Plan shall in all respects be governed by the laws
of the State of Colorado.

8